Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ cancellation of claims 1-5 and the introduction of new claims 6-12.

Examiners Notes
The cancelled and newly introduced claims need to have status identifiers (please see 37 CFR 1.121-C). For instance:
Claims 1-5 (Cancelled)
Claim 6 (New)

Information Disclosure Statement
All of the listed references are not considered due to incomplete patent numbers.

Response to Amendment
The amendment filed on 6/26/2022 has been considered. The drawing and specification objections have been overcome. The amendment raised new 35 USC § 112 rejections and new claim objections. This action is final necessitated by the amendment.

Response to Arguments
In light of the applicants’ amendment and the introduction of new claims 6-12, a new interpretation of the prior art Robert H. Konikoff et al. (US-2370800-A) is applied.

It is noted that the pro se applicant did not submit an argument under heading “Remarks” to discuss the reference Robert H. Konikoff et al. (US-2370800-A) that is applied against the claims (claims 1-5). 
The applicant submitted two REM documents on 06/26/2022, first REM document included the amended written specification in its entirety including deletions, strikethroughs, and additions. while the second REM included replacement drawing sheets to reflect the amendments to the specifications and claims, but the applicant did not present arguments to the rejections of claims 1-5. Applicant did submit a document titled “Amendment/Request for Reconsideration-After Non-Final Rejection” detailing the amendment to the drawings, the specifications, and the claims where the reason for amending claims 1-5 is stated briefly.

“Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner' s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a lock mechanism” as claimed in claims 6, line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because Fig. 1C and Fig. 1D contradict each other (para. 21). Fig. 1C clearly shows the shaft actuator magnet 101 penetrating door 111 via a hole on the door surface, while Fig. 1D shows the shaft actuator magnet not penetrating the dashed vertical line of door 111.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Appropriate correction is required. 
Claim objection
Claims 6-8 and 11 are objected to because of the following minor informalities:
- Claim 6, line 1-2 “the lock mechanism or the door” should read “a lock mechanism or a door”.
- Claim 6, line 4 “the end” should read “an end”.
- Claim 6, line 6 “at the opposite end of the shaft to the shaft actuator magnet” should read “mounted onto the shaft at an opposite end to that of the shaft actuator magnet”.
- Claim 6, line 10 “causing to move a lock actuator cam trigger” should read “causing a lock actuator cam trigger to move”.
- Claim 7, line 1-2 “an end of the shaft” should read “the end of the shaft”.
- Claim 8, line 1 “part an end” should read “part of an end”.
- Claim 11, line 1-2 “locks or unlocks of privacy lock of the types of lock” should read “locks or unlocks privacy locks of the types consisting of”

Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 6-12; Claims 6-12 are further indefinite because they do not set forth any method steps since no active, positive steps are claimed. Method steps must use the gerund for of the verb, i.e. providing. As no method steps are recited, it is unclear what method applicant is intending to encompass. 

Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

The examiner understands claims 6-12 as apparatus claims. Hence, claims 6-12 are examined as such.
Appropriate correction is required. 

Regarding claim 6, line 1-2; the structural limitation “lock or unlock a door privacy lock without penetrating the lock mechanism or the door” is confusing because “penetrate” conveys the meaning of “to pass into, or through, or extend into something. The following is the examiners understating:
A- fig. 1C shows an exemplary example of the apparatus positioned in the door 111. The claimed apparatus, shown as a whole in its assembled form, penetrating the door from one side via the lock shaft actuator magnet 101 and extends through the door and into a pocket that is recessed into the opposing side of the door 111 where the lock actuator arm 107 is clearly visible. 
B- according to para. 21-31 of the disclosed specification, the magnetic field generated by the magnetic object 301 and the shaft actuator magnet 101 is chosen so as to be able to extend through (pass through or penetrate) door 111 to pull or repel the shaft actuator magnet 101 in the aim of locking or unlocking the closed door.

Clarification is required. For the purpose of examination, examiner will understand “lock or unlock a door privacy lock without penetrating the lock mechanism or the door” as in the above stated points 1 and 2. 
Appropriate correction is required

Regarding claim 6, line 12; the limitation “secure or release the privacy lock either alone or in conjunction with other means” is indefinite in light of the disclosed specification because it is unclear what is exactly meant by “other means”. Para. 31, discloses components 101-110 which constitute means for unlocking and / or locking a privacy lockset with a magnet from the exterior of the door while para. 34 discloses the use of magnetic means, wedges, mechanical, rack and pinion, and other means to lock and unlock the privacy lock. Clarification is required. For the purpose of examination, the limitation “secure or release the privacy lock either alone or in conjunction with other means” will be understood “secure or release the privacy lock”. 
Appropriate correction is required.

Regarding claim 9, line 1-2; the claimed structural limitation “interior side” is confusing in light of the disclosed specification because the disclosed figures and specification only support the claimed structural limitation “the magnetic object is configured to manipulate the shaft actuator magnet from the exterior side of the door” as taught in para. 24, 27-28, and 31. Clarification is required. For the purpose of examination, the examiner will understand the structural limitation “the magnetic object is configured to manipulate the shaft actuator magnet from the interior or the exterior side of the door” as “the magnetic object is configured to manipulate the shaft actuator magnet from the exterior side of the door”. 
Appropriate correction is required.

Regarding claim 10, line 1; the claimed limitation “may be another means” is indefinite in light of the disclosed specification because “may be another means” implies that the claimed limitation “a collar” 103 could or could not be the only embodiment utilized to support and guide both of shaft 102 and shaft actuator magnet 101. The disclosed specifications and figures only support the structural limitation “collar” as a support for the sliding shaft 102 (para.19 and 25). Clarification is required. For the purpose of examination, the examiner understands “the collar may be another means of guiding the shaft actuator magnet” to be “the collar guides the shaft actuator magnet”. 
Appropriate correction is required.

Claims 7-12 are rejected for depending on the rejected claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Eric Carabalona (US-20090230699-A1),

Claims 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert H. Konikoff et al. (US-2370800-A), hereinafter Konikoff

Regarding claims 6, 

 A method to lock or unlock a door privacy lock (figs. 1-4; safety lock) without penetrating the lock mechanism or the door (28), comprising

a shaft (11);

a shaft actuator magnet at the end of the shaft (as shown in the annotated figure of fig. 1, below; magnetic tumbler 14 is placed at the top and next to right-side end of plug 11);

a collar (9), wherein the shaft is configured to be inserted into and through the collar (figs. 1-4; revolving plug 11 extends through frame 9);

a lock actuator cam trigger (17) at the opposite end of the shaft to the shaft actuator magnet (as shown in the annotated figure of fig. 1, below; lock opening means 17 and the shaft actuator magnet/top tumbler 14 are attached onto opposite ends of plug 11); 

the shaft, the shaft actuator magnet, the collar, and the lock actuator cam trigger all being enclosed in the door or the lock mechanism (the safety lock is located in the movable door 28); 

during operation a magnetic object (as shown in the annotated figure of fig. 1, below; magnetic tumbler 14 placed at the bottom next to the right-side end of plug 11) is configured to manipulate the shaft actuator magnet and the shaft towards or away from the magnetic object (figs. 2 and 4; right-side bottom tumbler 14 attracts its top tumbler 14 to enable rotation of plug 11), thereby causing to move a lock actuator cam trigger, wherein the lock actuator cam trigger is configured to secure or release the privacy lock (figs. 1-4; pg. 1, right Col., line 24-26; rotating plug 11 opens the lock by the usual means 17) either alone or in conjunction with other means.

    PNG
    media_image1.png
    471
    567
    media_image1.png
    Greyscale

Regarding claim 7, 
The method of claim 6, wherein the shaft actuator magnet is connected to an end of the shaft (as shown in figs. 2-4 and the annotated figure of fig. 1, above; the top magnetic tumbler 14 is placed to slide though and lock onto plug 11).

Regarding claim 8,
The method of claim 6, wherein the shaft actuator magnet is formed as part an end of the shaft.
(figs. 1-4; top magnetic tumblers 14 is of cylindrical shape and is fitted into and through cylindrical passage 12 of plug 11).

Regarding claim 9,
The method of claim 6, wherein the magnetic object is configured to manipulate the shaft actuator magnet from the interior or exterior side of the door (as shown in fig. 2 and 8, and the annotated figure of fig. 1 above; bottom tumbler 14 is placed next to right-side end of plug 11/next to the exterior side of the door 28, and inside the mechanism of the safety lock which in turn is placed inside door 28).

Regarding claim 10, 
The method of claim 6, whereby the collar may be another means of guiding the shaft actuator magnet (as shown in figs 2-4 and the annotated figure of fig. 1, above; top tumbler 14 is guided to slide through passage 12 formed through frame 9 and plug 11).

Regarding claim 11,
The method of claim 6, whereby the lock actuator cam trigger locks or unlocks of privacy lock of the types of lock consisting of: a rim lock, a mortise lock, a sliding door lock, a cam lock, a cylinder, and a non-keyed deadbolt (cylinder lock as shown in figs 1-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  This action is final necessitated by amendments.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:
Percy R. Graham (US-3516701-A) teaches a magnetic door latch and mortised lock including a sliding tubular bolt and a rotatable magnet. The invention aims to provide a magnetic lock that is less expensive to manufacture and is able to withstands tampering and picking while having a neater appearance.
Harry Carl Wilson (US-3003802-A) teaches keyless magnetic door latch device that includes a ceramic magnet, protective magnetic plates, and a magnetic retainer. The invention is easy to install with reduced number of components that are self-aligning.   
Hermann Hallmann (US-3570287-A) teaches a magnetic cylinder lock with a movable magnetic latch including a key with rotating magnets of opposite. The invention provides a simple lock that uses low magnetic fields and can be adapted to many different combinations.
Kocijane F. (WO-2009000008-A1) teaches a magnetic latching mechanism including a portable magnetic switching mechanism. The invention is suitable for use as a latch or lock mechanism.
Horst Willach et al. (CH-492107-A) teaches a magnetic lock including magnetic tumblers. The invention offers a lock with no keyhole slot and improved magnetic retention.
Linkert F. (EP-3266963-A1) teaches a door magnetic lock system including a sliding magnetic latch, a rotating magnet and a portable rotating magnet. The invention aims to provide a locking system without externally visible lock controls.
Varney; Jim R. (US-8397546-B2) teaches a cabinet security system including a portable magnetic external key and a latch. The invention offers keyless magnetic latch.
Wayne Albert Patterson (US-20090273194-A1) teaches a magnetic gage latch including two magnetic discs with multiple magnets used as breaking means via the attraction and repulsion forces among the magnets. The invention prevents slamming of the gate against a closing structure.
Kurt Prunbauer (US-4686841-A) teaches a magnetic lock including a magnetic tumbler and a magnetic key. The invention offers an improved and secure design with no pendulum oscillation.
Felson Ronald (US-3111834-A) teaches a magnetic lock including a tumbler, a barrel, a casing, a key, auxiliary magnets, and a pin. The invention offers a spring-less magnetic lock that is simple in design, reasonable in cost, and efficient in its function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675